NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ARTHUR MARCELO,                                  No. 08-56609

               Petitioner - Appellant,           D.C. No. 2:08-cv-01328-CAS

  v.
                                                 MEMORANDUM *
MATTHEW CATE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                          Submitted November 21, 2010 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       California state prisoner Arthur Marcelo appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging the Board of

Prison Terms’s 2004 and 2005 decisions denying parole. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The record reflects that Marcelo received a new parole hearing in 2010 and

has been released on parole. Thus, there is no injury that can be redressed by a

favorable decision, and the case is moot. See Burnett v. Lampert, 432 F.3d 996,

999-1001 (9th Cir. 2005); see also Munoz v. Rowland, 104 F.3d 1096, 1097-98

(9th Cir. 1997) (“Because Munoz has been released . . . , we can no longer provide

him the primary relief sought in his habeas corpus petition”).

      The state’s motion for judicial notice is granted.

      William Charles Melcher’s motion to withdraw as Marcelo’s counsel is also

granted.

      DISMISSED.




                                          2                                   08-56609